Title: From George Washington to Daniel Carroll of Duddington, 28 November 1791
From: Washington, George
To: Carroll, Daniel (of Duddington)

 

Sir,
Philadelphia, Novr 28th 1791.

Your letter of the 21st came to my hands on thursday afternoon. By the Post of next morning I was unable to answer it; and this is the first opportunity that has offered since by wch it cd be done.
It would have been better, & given me more satisfaction, if you had made your Appeal to the Commissioners; to whom all matters respecting the Federal district and City are now committed; but as you have made it to me, I must furnish you with my opinion; & reasons for it.
First then, permit me to regret, and I do it sincerely, that the dispute between the public & yourself is brought to the point, at which it now stands. But what practicable relief remains for you? I see none. You say yourself, if the House is a nuisance you agree to its being pulled down. a simple fact decides the question upon your own principles—viz.—is the whole, or part of it in the Street? If the answer is in the affirmative, it is unquestionably a nuisance. 1st, because the Street is injured by it; 2dly, because the regulations are infringed; and 3dly, which indeed may be considered as the primary reason, because the original compact is violated.
You add, that other Houses have fallen in the Streets and are suffered to remain: but does it follow from hence that they are to continue in the Streets? and is there not a wide difference between a House built—& a house building? the first has already incurred all the expence that is necessary to make it habitable; therefore the public will have no more, perhaps not so much, to pay for it 3, 5, or 7 years hence as now; and the possessor may enjoy the benefit of it in the interim: but would that be the case with a House not covered in, & which, to make it habitable, will require a considerable additional expence? who is to bear this expence when the removal (for a house never will be suffered to obstruct a street & a principal street too) takes place? Would you not complain more 5, or even 7 years hence at being obliged to pull down your new building after having incurred (at your own expence) a large additional sum in the completion, than to do it now when the Walls only are up? The answer in my opinion is plain; but, in the present state of the building—under the existing

circumstances, as there appears to have been some misconception between Majr L’Enfant & you in this business; I am inclined, in behalf of the public, to offer you the choice of two alternatives: first, to arrest and pull down the building in its present state, and raise it to the same height next spring—if it is your desire—agreeably to the regulations wch have been established without any expence to you; or, 2dly to permit you to finish it at your own cost, and occupy it 6 years from the present date; at which period it must be removed, with no other allowance from the public than a valuation for the Walls in the present state of them. I am Sir, Yr Most Hble Servt

G. W——n

